ORDER
PER CURIAM
Aaron Elder appeals the trial court’s denial of his motion to withdraw his guilty plea to correct an alleged manifest injustice pursuant to Rule 29.07(d). Elder claimed that his attorney misinformed him that he did not have to register as a sex offender as a result of his 2010 guilty plea and failed to inform him altogether of the sex offender registration requirements, thereby making his plea involuntary and unknowing. The trial court denied Elder’s motion. We affirm.
An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).